Interim Decision #1248
MATTER

or

ARCHER

In VISA PETITION Proceedings
A-12770898
Decided by Board September 10,1982'
A petition for the issuance of an immigrant visa seeking to have the beneficiary

classified as the petitioner's "child" is denied because the beneficiary, who
was born ont of wedlock in Port of Spain, Trinidad, British West Indies,
on March 17, 1948, does not come within the definition of "child" set forth
in section 101(b) (1) (0) of the Immigration and Nationality Aet, since under
the law of her residence or domicile (Chap. 5, No. 13 (1940) Revised Ordinances, Trinidad and Tobago) and tinder the law of her father's residence
or domicile (sec. 24, Domestic Relations Law of New York) her legitimation
may be accomplished only through the marriage of her natural parents.

This is an appeal from the order dated July 10, 1962, of the District
Director, New York District, denying the visa petition filed by the
petitioner to have the beneficiary classified as his "child" for the

issuance of an immigrant visa. The District Director ruled that the
petitioner had failed to establish that the beneficiary is his "child"
as that term is defined in the immigration. laws.
The petitioner, a native of Carriacou Grenada, British West Indies,
a 86-year-old male, is a naturalized citizen of the United States. The
beneficiary was born out of wedlock in Port of Spain, Trinidad,
British West Indies, on March 11, 1948. Petitioner has apparently
had the responsibility of raising the child since the child was one
month of age. The beneficiary apparently resides with petitioner's
mother in Trinidad. Petitioner alleges he was married once but
no information is furnished as to the name of his wife.
In order to qualify for nonquota or preference quota status as a
child or daughter of the petitioner, the beneficiary must fall within
the definition of "child" as set forth in section 101(b) (1) of the Immigration and Nationality Act. The only category applicable to the
case of the beneficiary is section 101(b) (1) (C) which refers to a
child legitimated under the law of the child's residence or domicile, or
under the law of the father's residence or domicile, whether in or
92

Interim Decision #1248
outsiae the United States, if such legitimation takes place before
the child reaches the age of 18 years and the child is in the legal
custody of the legitimating parents at the time of such legitimation.
Under the law both of Trinidad and New York 1 the natural parents
must marry in order to legitimate the child. There is no showing that
the beneficiary has been legitimated. The beneficiary cannot be classified for immigration purposes as the child of the petitioner. The

appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
Chapter 5, No. 13 (1940) Revised Ordinances, Trinidad and Tobago (1950)
(Vol. 1), contains the following pertinent sections concerning legitimation :
3. (1 ) Subject to the provisions of this section, where the parents of an illegitimate person marry or have married one another, whether before or after
the commencement of this Ordinance, the marriage shall, if the father of the
illegitimate person was or is at the date of the marriage domiciled in the Colony.
render that person, if living, legitimate from the commencement of this Ordinance,
or from the date of the marriage, whichever last happens.
(2) Nothing in this Ordinance shall operate to legitimate a person whose father
'

or mother was married to a third person when the illegitimate person was horn.

(4) The provisions contained in the Schedule to this Ordinance shall have
effect with respect to the re-registration of the births of legitimated persons.
*
*
10. (1) Where the parents of an illegitimate person marry or have married one
another, whether before or after the commencement of this Ordinance, and the
father of the illegitimate person was or is, at the time of the marriage, domiciled in a country, other than this Colony, by the law of which the illegitimate
person became legitimated by virtue of such subsequent marriage, that person,
if living, shall in this Colony be recognized as having been so legitimateil from
the commencement of this Ordinance or from the date of the marriage, whichever last happens, notwithstanding that his father wan not at the time of the
birth of such person domiciled in a country in which legitimation by subsequent
marriage was permitted by law. (Law of New York is found in section 24,
Domestic Relations Law, McKinney's Consolidated Laws of New York.)

98

